Citation Nr: 1538135	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 2004 to July 2005, and had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Navy Reserve.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Houston, Texas RO.  In June 2014 and in December 2014, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Board is aware that this case has been remanded on two prior occasions, and regrets the further delay inherent in another remand.  Nonetheless, given the state of the record, the Board finds no recourse but to remand the case once again.

The Veteran claims that his bilateral hearing loss disability, tinnitus, and CTS began and/or were aggravated during his service in the Navy Reserve.  A proper analysis of such claims requires accurate information regarding duty status when the alleged onset and/or aggravation occurred; i.e., proper consideration of whether or not such disabilities began and/or were aggravated during a specific period of active duty, ACDUTRA, or INACDUTRA is not possible without knowledge of the accurate dates of such periods of service.  The Board's June 2014 remand instructed the AOJ to "determine the appellant's periods of ACDUTRA and INACDUTRA."  A review of the record found that on remand the AOJ did not undertake development to verify all of the Veteran's periods of service.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board's December 2014 remand also ordered the AOJ to obtain an addendum opinion regarding the hearing loss and tinnitus that "specifically addresses the periods of ACDUTRA and INACDUTRA," and an opinion regarding CTS that "distinctly addresses the periods of ACDUTRA and active duty."  Significantly, the June and August 2015 addendum opinions obtained address only the Veteran's period of active duty service; they do not reflect consideration of whether the bilateral hearing loss disability, tinnitus, and CTS were incurred or aggravated during his periods of ACDUTRA or INACDUTRA.  In his August 2008 claim, he asserted that his CTS is due to working with his hands while in service "from 1987 to 2007," suggesting that he believes the etiology of the CTS was repetitive motion type duties throughout his service.  In his May 2008 notice of disagreement, he asserted that being exposed to loud noise on ships caused his tinnitus and aggravated the hearing loss, and that he was removed from a ship because of his hearing in 2002.  Examinations to secure medical opinions that encompass consideration of his periods of active duty Reserve service are necessary (once the dates of all such periods of service are verified).      

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to verify all of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  The AOJ should identify the beginning and terminal dates for each period of service.  

2. Thereafter, the AOJ should return the entire record to the VA examiner (who prepared the June and August 2015 VA addendum opinions regarding hearing loss and tinnitus) for review and an addendum opinion regarding whether or not the Veteran's bilateral hearing loss disability and/or tinnitus are related to his service.  The provider must be advised of the dates of all of the Veteran's periods of active duty service, to include ACDUTRA and INACDUTRA (i.e., when he was in "line of duty", and the nature of his duties at such times). If the VA examiner who provided the June and August 2015 opinions is unavailable, the AOJ should arrange for another appropriate provider to review the record and provide the opinion sought.  Based on review of the record, the examiner should provide opinions that respond to the following:  

What is the likely etiology for the Veteran's bilateral hearing loss and tinnitus?  Specifically, is it at least as likely as not (ia 50% or better probability) that they were incurred or aggravated during active duty, to include ACDUTRA and INACDUTRA?  If not, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should also return the entire record to the August 2015 VA examiner (who prepared the addendum opinion regarding CTS) for review and an addendum opinion as to whether or not the Veteran's CTS is related to his service.  If the August 2015 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  The provider should be advised of the dates of the Veteran's active duty/ACDUTRA (i.e., when he was "in line of duty"), and of the nature of his duties during such periods.  Based on review of the record and accepted medical principles, the examiner should provide an opinion that responds to the following:  

Based on the factual record, please identify the likely etiology of the Veteran's CTS.  Specifically, is it at least as likely as not (a 50% or better probability) that it was incurred or aggravated during a period of active duty/ACDUTRA (to include as due to repetitive motion trauma therein?  If not, please identify the etiology considered more likely (and explain why that is so).  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

